 40In the Matter of JOHN A., WATHEN, THOMAS AND BENJAMIN MEDLEY,D/B/A MEDLEY DISTILLING COMPANYandINTERNATIONAL BROTHER-HOOD OF FIREMEN&OILERS, A. F. L'.In the Matter of JOHN A., WATHEN,THOMAS AND BENJAMIN MEDLEY,D/B/A MEDLEY DISTILLING COMPANYandDISTILLERY,RECTIFYING &WINEWORKERS INTERNATIONALUNION OF AMERICA,A. F. L.Cases Nos. 11-R-770 and 11-R-783, respectively.-Decided June 9, 1945Mr. Clifford L. Hardy,for the Board.Cary, Miller & Kirk, by Mr. Wilbur K. Miller,of Owensboro, Ky., forthe Company.Messrs.William E. FredenbergerandL. Shirley McGary,of Louisville,Ky., for the Firemen.Mr. Charles R. Owen,of Louisville, Ky., for the DistilleryWorkers.Mr. Bruce C. Heath,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of Firemen &Oilers, A. F. L, herein called the Firemen, and by Distillery, Rectifying &Wine Workers International Union of America, A. F. L., herein called theDistilleryWorkers, alleging that a question affecting commerce had arisenconcerning the representation of employees of John A., Wathen, Thomasand Bejamin Medley, d/b/a Medley Distilling Company, herein calledthe Company, the National Labor Relations Board provided for an appro-priate consolidated hearing upon due notice before William O. Murdock,Trial Examiner. Said hearing was held at Owensboro, Kentucky, on April20, 1945. The Company, the Firemen, and the Distillery Workers appearedand participated. All parties were afforded full opportunity to -be heard,to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues. The Trial Examiner's rulings made at the hearing are62 N. L. R. B., No. 41.261 262DECISIONS OF NATIONALLABOR RELATIONS BOARDfree from prejudicial error and are hereby affirmed All parties wereafforded an opportunity to file briefs with the Board At the close of thehearing the Company moved that both petitions be dismissed becauseneither unit sought was appropriate Igor reasons set forth in Section TVinfra,said motion is hereby denied.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYJohn A. Medley. Wathen Medley. Thomas Medley, and Benjamin Med-ley, compose a partnership doing business under the firm name of MedleyDistillingCompany, at Owensboro. Kentucky. The Company normallymanufactures, stores, and ages whiskey, but at present is engaged in themanufacture of alcohol for the United States Government. The principalraw materials used during the year 1944. valued at in excess of $50,000,were corn, wheat, and coal, all of which were produced and purchasedlocally. Sales of distilled products during the same period were in excessof $50,000, all of which were sold to the United States Government.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Firemen & Oilers, affiliated with theAmerican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.Distillery, Rectifying & Wine Workers International Union of America.affiliated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the Firemenor the DistilleryWorkers as exclusive bargaining representative of itsemployees until either or both of the Unions are certified by the Board inan appropriate unit.A statement of a Board Examiner, introduced into evidence at' the hear-ing, indicates that both the Firemen and the Distillery Workers representa substantial number of employees in the alleged appropriate units.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examinee iepoited that the Freemen subnutted five udhoivatIou cards dated \1 ugh1945; there are eight employees in the alleged lppiopt late unitThe DistilleryWorkers submitted 36 authorization cards dated EJn uai y and Mai ch 1945, and 1undated. There are 58 employees in the alleged appropuate unit MEl)LEY DISTILLING COMPANYIV. THE APPROPRIATE UNITS263The Firemen seeks a unit composed of all employees in the Company'spowerhouse, including firemen, ash haulers, maintenance employees, andhandymen, but excluding office and clerical employees, the chief engineer,and all or any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of emp-loyees, or effectively recommend such action. The Distillery Workers isseeking a unit of all production employees, including yard laborers andwatchmen, but excluding firemen, ash haulers, maintenance employees,and handymen, office and clerical employees, the chief engineer, and allor any other supervisory employees.The Company objects to the pro-posed units and contends that only a plant-wide unit is appropriate.In support of its position the Company relies upon the fact that occa-sionally there is some interchange of the men between the powerhouse andthe distillery proper when an emergency arises; also because the mainte-nance men in the powerhouse are responsible for the upkeep of the dis-tillerymachinery in the main part of the plant and therefore spend partof their time working with the residual production employees sought bythe DistilleryWorkers.The record discloses that the powerhouse is under the supervision ofthe chief engineer and that it operates on a 24-hour basis. Its employeesconsist of three firemen, three ash haulers, and two maintenance men. Inthe powerhouse the steam and water are produced for the operation ofthe distillery. The powerhouse is in a building physically separated fromthe distillery, and the work of its employees is confined to the powerhouse,with the exception of the maintenance men. The maintenance men, in addi-tion to their duties in the powerhouse, are responsible for the upkeep andrepair of machinery, steam and water pipes throughout the Company'soperations ; however, their headquarters are in the powerhouse and thechief engineer directs all of their work. The record further indicates thatthe DistilleryWorkers does not oppose the powerhouse employees being ina separate unit and it does not contend that they should be included in theunit sought by it. We find that the employees of the powerhouse constitutea closely related group, having special skills and common interests and,that, under the circumstances here present, they constitute an appropriatebargaining unit.'The evidence establishes that the residual production and maintenanceemployees of the Company comprise general laborers in the meal house, dis-tillery,warehouse, and the bottling departments. These employees per-form duties as are indicated by the titles of their respective departments;i.e.,milling grain, distilling liquors and alcohol, storing, bottling, and pre-paring the various products for sale and shipment. They have common2SeeMatterof General Foods Corp.,54 N. L. R. B. 596. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterests and work in close proximity with each other. We find that theyconstitute all appropriate bargaining unit.The Cistern Room Foreman.-Duringnormal production, the cisternroom requires a crew of five or six people in addition to the foreman, R. V.Hicks. Because the Company is now producing only alcohol, Hicks worksalone. The DistilleryWorkers would include him until such time as theCompany resumes normal operations; the Company would exclude him.Since Hicks is presently engaged in ordinary production duties, we shallinclude him for so long as he does not perform supervisory duties.'We find that the following groups of the Company's employees consti-tute units appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.(1)All the Company's employees in the powerhouse including firemen,ash haulers, maintenance employees, and handymen, but excluding officeand clerical employees, the chief engineer, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action.(2) All production and maintenance employees, including yard laborersand watchmen,' but excluding firemen, ash haulers, maintenance employees(powerhouse), and handymen, office and clerical employees, the chiefengineer, foremen," and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the'date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with John A., Wathen, Thomas3SeeMatterof H. Branton Co,57 N L R. B 14424 Although thetwo watchmen employedby the Companyare under the supervision of the chiefengineer of the powerhouse,their duties are unrelatedto thoseof the other powerhouse employeesand the Firemen has no objectionto theirinclusion in the residual unit of production and main.tenance employees.5Excluding R. V. Hicks. MEDLEY DISTILLING COMPANY265and Benjamin Medley, d/b/a Medley Distilling Company of Owensboro,Kentucky, an election by secret ballot shall be conducted as early as possi-ble, but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the units found appro-priate in Section IV,above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine(1)whether or not the employees in the powerhouseunit desire to be represented by International Brotherhood of Firemen &Oilers, A. F. L.,for the purposes of collective bargaining;and (2)whetheror not the residual production and maintenance employees desire to berepresented by the Distillery, Rectifying& Wine WorkersInternationalUnion of America,A. F. L., for thepurposes of collective bargaining.